Citation Nr: 0704624	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 12, 1970 to 
December 10, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was scheduled for a Board hearing in February 
2006, but failed to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's August 1969 pre-induction examination notes 
that the veteran reported to suffer from being nervous and 
sleeping trouble.  The examination report itself noted that 
the veteran's psychiatric evaluation was normal.  In October 
1970, the veteran was brought in by his supervisor with 
complaints of a change in the veteran's behavior.  It was 
noted that the veteran was irrational and had insomnia.  A 
psychological evaluation noted that the veteran was quite 
anxious and agitated but refused to discuss any problems he 
had.  The veteran was admitted for further evaluation.  Upon 
physical examination in November 1970, the examiner noted the 
veteran was quite anxious and moving constantly in his chair.  
He frequently smiled inappropriately and stated that his 
"thoughts were racing."  See Clinical Record, November 23, 
1970.  He was quite preoccupied with the Bible and religion.  
His thoughts were goal oriented but often not goal reached.  
There was no evidence of hallucinatory activity and no signs 
of organicity.  The examiner diagnosed the veteran with 
chronic schizophrenic reaction, simple type, manifested by 
looseness of associations, inappropriate affect, agitation, 
religious preoccupation and loss of ability to abstract.  

The RO has denied this claim, in part, due to a conclusion 
that the in-service diagnosis of simple schizophrenia was a 
personality disorder.  However, the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 2nd ed. (DSM II), which was in effect at the time 
of the 1970 hospitalization at issue here, defined simple 
schizophrenia as a psychosis, contrasting with schizoid 
personality disorder in which there is little or no 
progression of the disorder.  The veteran's service medical 
records report a "change in behavior" and "increasing" 
complaints, implying that there was a progression in the 
complaints he had at entry into service.

The veteran now has a variety of psychiatric disorders.  
Considering the in-service treatment and diagnosis of a 
psychotic disorder, VA's duty to assist the veteran includes 
obtaining medical opinions to help decide the issues 
presented in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Huntington from March 2005 to the 
present.

2.  After obtaining the VA records, 
schedule the veteran for a psychiatric 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file, the examiner should 
render the following opinions:

*	Based on the veteran's complaints at 
entry into service and the history 
he provided when hospitalized during 
service, is it clear that he had a 
psychiatric disorder before service 
(as opposed to a personality 
disorder)?

*	If the veteran did have a 
psychiatric disorder before service, 
based on the in-service complaints 
and hospitalization record, is it 
clear that the condition was 
aggravated (permanently worsened) 
during service?

*	If it is not clear that the veteran 
had a psychiatric disorder before 
service, then is it at least as 
likely as not that any of the 
veteran's current psychiatric 
disorders is related to disease or 
injury incurred during his service?  
See November 2002 VA treatment note 
reporting history of anxiety attacks 
after a motorcycle accident in 1982.

The examiner should provide a medical 
rationale for any opinions provided, with 
citation to medical evidence in the file 
as appropriate.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  



The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



